Exhibit 10.1

 

VALLEY  RANCH  BUSINESS  PARK  LEASE

 

ARTICLE 1.  PARTIES.  This Lease made this 4th day of February, 2014, by and
between McMullen SPE, LLC, the Lessor (hereinafter designated as the
“Landlord”), and Esperion Therapeutics, Inc., the Lessee (hereinafter designated
as the “Tenant”).

 

W I T N E S S E T H :

 

ARTICLE 2.  DESCRIPTION OF PREMISES.  Landlord, for and in consideration of the
rents to be paid and the covenants and agreements to be performed by Tenant,
does hereby lease to Tenant premises (“Leased Premises” or “Premises”) situated
in the Township of Pittsfield, Washtenaw County, Michigan, more particularly
described as:

 

7,941 rentable square feet of space located in the Valley Ranch Business Park
and situated at 3891 Ranchero Drive, Suite 150, Ann Arbor, Michigan, 48108
(hereinafter together with all adjacent land and real property “Building”), said
Leased Premises being more particularly described as the premises shown in
Exhibit “A-1” attached hereto and incorporated herein by reference and
specifically made a part hereof, together with the right to use the Common Areas
and facilities in common with Landlord and other tenants of the Building. 
Throughout the Term of the Lease, Tenant shall be permitted to use and access
the Common Areas.  As used herein, the term “Common Areas,” shall mean and
include (but is not limited to): all parking areas; driveways, roadways and
access roads; truckways; pedestrian sidewalks; landscaped and/or planted areas,
planter boxes, and retaining walls, public restrooms, if any, exterior lighting
facilities and all other areas and improvements which may be provided by
Landlord for the general convenience of, or use in common by the tenants or
occupants of the Building and their employees, customers and invitees.

 

ARTICLE 3.  TERM.  The term of this Lease shall be for a period of sixty three
(63) months, (“Term”) commencing on the “Commencement Date” which shall be the
later of: (a) the date that Landlord shall tender the Leased Premises to the
Tenant with the Delivery Conditions satisfied, following ten (10) business days
prior notice of such date; or (b) April 1, 2014.  The term of this Lease shall
end sixty three (63) months after the Commencement Date.  If the Commencement
Date is other than the first day of a month, then the term of Lease shall be
extended by the number of days remaining in the month that the lease is
commenced so that the termination date of the lease is the last day of a month. 
As used herein, the “Delivery Conditions” shall mean that the Leased Premises
are: (a) in broom clean condition and free of all debris, (b) in compliance with
all laws, ordinances, administrative rules and regulations, building codes, fire
codes and insurance underwriter requirements (collectively, “Laws”), (c) in good
operating and physical condition and otherwise ready for Tenant to commence use
of the Leased Premises, and (d) with the Landlord’s Work Substantially Completed
(as defined in the attached Work Letter).  Landlord acknowledges that timely
satisfaction of the Delivery Conditions is important to Tenant’s business
operations and that as a material inducement for Tenant entering into this Lease
the Landlord covenants to timely complete the Delivery Conditions.  If the
Landlord’s failure to satisfy the Delivery Conditions continues for more than
sixty (60) days after April 1, 2014 and such failure is not caused by action or
inaction of Tenant, then in addition to Tenant’s other rights and remedies,
Tenant shall receive one (1) day of free rent for each day which Landlord fails
to satisfy the Delivery Conditions past May 31, 2014.

 

--------------------------------------------------------------------------------


 

Within thirty days after written request by either party, the parties shall
execute a Commencement Date Agreement setting forth the Commencement and
Expiration Dates of Lease and such other information as either Landlord or the
mortgagee of the Building shall reasonably request.

 

ARTICLE 4.  RENT.  Tenant shall and hereby agrees to pay Landlord as base rent
for the Leased Premises, the following:

 

Months of
Lease Term

 

Monthly
Installment of Rent

 

Annual Rental Rate per
 Rentable Square Foot

Months 1-3:

 

$

0.00

 

$

0.00

Months 4-15:

 

$

7,941.00

 

$

12.00

Months 16-27:

 

$

8,179.23

 

$

12.36

Months 28-39:

 

$

8,424.61

 

$

12.73

Months 40-51:

 

$

8,677.35

 

$

13.11

Months 52-63:

 

$

8,937.67

 

$

13.51

 

Tenant shall pay Operating Expenses, Taxes and Insurance as described in
Article 5 of Lease during the full term of Lease.

 

Except as otherwise provided in this Lease to the contrary, rent is payable
without any prior demand therefore and without any reduction or setoff
whatsoever in lawful money of the United States, on the first (1st) day of each
and every calendar month during the term of this Lease, at the office of the
Landlord, or at such other place as Landlord may designate in writing from time
to time; provided, however, that if the Lease shall commence on a day other than
the first (1st) day of a calendar month, then the rental for such month shall be
prorated daily based on a thirty (30) day calendar month.

 

ARTICLE 5.  OPERATING EXPENSES, TAXES AND INSURANCE

 

(a)  Tenant shall pay as additional rent, in the manner hereinafter provided,
Tenant’s proportionate share of all Operating Expenses, Taxes, and Insurance
(collectively, the “Additional Rent”).

 

(b)  As used in this Article:

 

1.  “Proportionate Share” means a fraction, the numerator of which shall be the
number of leaseable square feet of floor area in the Leased Premises, and the
denominator of which shall be the net leaseable floor area of the Building, as
defined in Section 39 of this Lease.  The parties hereby agree that the
Proportionate Share is 26.8%.

 

2.  “Operating Expenses” means, except as otherwise excluded herein, all
expenses incurred by the Landlord for the operation and maintenance of the
Building and surrounding property of the Landlord, excluding those charges
expressly made payable by the Tenant under this Lease, and real estate and
personal property taxes and assessments and insurance defined separately
hereunder. Such expenses shall include, by way of illustration and not
limitation, utilities and lighting (if separately metered to the Leased
Premises, then with respect to fuel or electric only as the same pertains to
Common Areas); common area maintenance; parking lot maintenance, repair and
lighting; snow and trash removal; maintenance and repair of all private drives,
landscaping, walkways, easements and facilities located therein, associated with
Building; maintenance and repair of all roofing, plumbing and electrical
systems; supplies, reasonable wages and benefits of employees used in the
management, operating or maintenance of the Building and governmental charges
(other than deductions from

 

--------------------------------------------------------------------------------


 

wages) with respect thereto; water and sewer charges (except to the extent
separately metered to Tenants).  Notwithstanding the foregoing, any management
fee charged included in Operating Expenses shall not exceed 3% of total base
rent for the Building on an annual basis.  If and to the extent any improvement
or replacement completed by Landlord constitutes a capital expenditure under
GAAP and is permitted to be included in Operating Expenses, only an amortized
portion of such expense shall be included in Operating Expenses during any year
or term with such amortized amount being determined based on the reasonable
useful life of such item, as determined in accordance with GAAP.  For utility
meters used in common with other tenants and/or common space, Landlord shall
allocate a pro rata share of such meters to Tenant based on a reasonable
estimation of Tenant usage of meters and pass-through only that pro-rata share
to Tenant.

 

3.  “Taxes” shall mean real estate property taxes, personal property taxes and
assessments attributable to Building.

 

4. “Insurance” shall mean all premium payments made for all insurance coverage
not expressly made payable by the Tenant under this Lease, which coverage was
acquired by the Landlord in the reasonable exercise of Landlord’s business
judgment or required by the Building’s mortgagee(s), and shall include, without
limitation, casualty, public liability and property damage, worker’s
compensation and rental insurance.

 

(c)  Operating Expenses, Taxes and Insurance and the cost to Landlord of
providing repair and maintenance to Leased Premises are to be estimated and paid
on the first (1st) day of each month during the lease term in the same manner
and place as minimum rent.  If the Commencement Date occurs on a day other than
the first (1st) day of a calendar month, then the amount for such month shall be
prorated based on a thirty (30) day calendar month and be paid on the
Commencement Date.  The estimated amount paid shall be periodically adjusted up
or down based on Landlord’s reasonable estimation of future expenses.  Actual
expenses incurred by Landlord for Operating Expenses, Taxes and Insurance shall
be reconciled by Landlord not less than annually with Landlord submitting such
reconciliation to Tenant within ninety (90) days after the end of each calendar
year, along with any supporting documentation which Tenant shall reasonably
request.  Should the reconciliation show that the actual amount of Tenant’s
Proportionate Share of Operating Expenses, Taxes and Insurance were greater than
the amount paid by Tenant, then Tenant shall reimburse Landlord for the
difference.  If Tenant’s Proportionate Share of Operating Expenses, Taxes and
Insurance were less than the amount paid by Tenant, then Landlord shall promptly
reimburse Tenant within ten (10) days.  Tenant’s payment for Taxes shall be
calculated as one-twelfth of its portion of the annual real estate bill
attributable to Building and payment for Insurance shall be calculated as
one-twelfth of its portion of the annual premium cost for the required
coverages.  In the event Tenant disputes Landlord’s determination of Operating
Expenses, Taxes or Insurance, Tenant, an employee of Tenant or an accountant
shall have the right after reasonable notice and at reasonable times to inspect
Landlord’s accounting records at Landlord’s management office.  Both Tenant’s
and Landlord’s obligation hereunder shall survive the expiration or termination
of lease.

 

ARTICLE 6.  UTILITIES.

 

(a)  The Tenant shall pay, Tenant’s Proportionate Share of the cost of the
water, sewer and Common Area electricity charges for the Building.  Tenant shall
pay said share as additional rent in the manner provided in Article 5 hereof. 
Landlord has or will install separate meters for electricity and natural gas
service to the Leased Premises.  Tenant shall pay directly to the utility
provider for the electricity and natural gas used by Tenant

 

--------------------------------------------------------------------------------


 

in the Leased Premises. For natural gas or electric meters used in common with
other tenants and/or common space Landlord shall allocate a pro rata share of
such meter to Tenant based on a reasonable estimation of usage and pass-through
only that pro rata share to Tenant.  If, and to the extent the Leased Premises
are separately metered with the utility service provided in Tenant’s name,
Tenant shall not cause or allow the termination of any natural gas or electrical
service to the Leased Premises during the term hereof.

 

(b)  Electricity shall be provided to the Tenant for lighting and business
office equipment, including personal computers, computer servers, copiers and
refrigerator.

 

(c)  Tenant shall not use electric current which exceeds the capacity of the
electric system of the Building or Leased Premises, notwithstanding any consent
by the Landlord to the use of any electrical devices on the Leased Premises or
elsewhere in the Building by Tenant.  Any addition to the electrical system of
the Building made necessary by the electric consumption on the Leased Premises
or elsewhere in the Building by the Tenant shall be made by the Landlord at
Tenant’s expense.

 

(d)  Landlord reserves the right, without liability to Tenant or affecting
Lease, to reasonably interrupt without undue discomfort heating, air
conditioning, electrical and plumbing service to Leased Premises for repairs,
replacements, alteration, during emergencies, and when prevented from supplying
the same by strike, shortage or governmental regulation.

 

ARTICLE 7.  USE OF THE LEASED PREMISES.

 

(a)  The Tenant shall use the Leased Premises only as an office for general
business purposes, including any ancillary or related uses.

 

(b)  Subject to Landlord’s representation and warranty that the Leased Premises
are in full compliance with all Laws as of the Commencement Date, Tenant shall,
at its own expense, comply with all Laws affecting the Leased Premises hereby
leased and the cleanliness, safety, occupation and use of same.

 

(c)  So long as Landlord’s insurance policy contains commercially reasonable
rules and restrictions, the Tenant shall not do or permit anything to be done on
the Leased Premises or keep anything therein which would invalidate the
Landlord’s casualty or liability insurance on the Building, and the Tenant shall
pay the Landlord as additional rent, upon written notice, the amount of any
increase in the Landlord’s insurance premiums caused by things done on or kept
in the Leased Premises by Tenant.

 

(d)  Landlord shall cause the Building and Leased Premises, at its sole cost and
expense and without reimbursement as part of the Operating Expenses, to comply
with all future changes in existing Laws and Laws which are enacted after the
date of this Lease.

 

(e)  Landlord, at its sole cost, rather than Tenant shall be responsible for the
environmental condition of the Building and Leased Premises existing as of the
Commencement Date.  Landlord hereby agrees to defend, indemnify and save
harmless Tenant from all claims, costs, damages, demands, expenses, fines,
judgments, liabilities and losses (including reasonable attorneys’ fees) which
arise from or in connection with hazardous materials (including asbestos)
located on the Leased Premises or Building as of the Commencement Date or any
violation of environmental laws occurring prior to the Commencement Date.

 

--------------------------------------------------------------------------------


 

(f)  Landlord shall provide the following services to the Leased Premises at all
times unless otherwise specified: (i) ventilation, air conditioning and heating
for normal office purposes, in reasonable amounts and at temperatures sufficient
for Tenant’s use and occupancy but at least sufficient to maintain the
temperature between 69 and 75 degrees Fahrenheit; (ii) electric for lighting and
operation of Tenant’s equipment and trade fixtures in an amount not less than 5
watts per square foot (exclusive of lighting); (iii) water/sewer service for
drinking, lavatory and toilet purposes from the regular Building supply;
(iv) fire suppression as required by law; and (v) bulb replacement.

 

(g)  Throughout the Term of the Lease, Tenant shall be permitted to use, free of
charge, thirty two (32) parking spaces in the parking lot adjacent to the
Building and as necessary, in neighboring lot located at 3923 Ranchero Drive.

 

(h)  With respect to Tenant’s telecommunications facilities and services, Tenant
shall select the providers and make arrangements directly with all providers of
Tenant’s telecommunications facilities and services (hereinafter individually
and collectively referred to as “Tenant’s Telecommunications Service Provider”)
and pay for services provided by it to Tenant pursuant to a separate agreement
between Tenant and Tenant’s Telecommunications Service Provider.  Tenant and
Tenant’s Telecommunications Service Provider shall have use of telephone/data
closets, risers, shafts, conduits or other facilities in and on the Building, to
bring such telecommunications services to the desired portions of the Leased
Premises.

 

(i)  Tenant shall have the right, subject to Landlord’s reasonable approval
regarding location, which shall not be unreasonably withheld, delayed or
conditioned, to use a portion of the roof of the Building for satellite,
antennae, and/or supplemental HVAC equipment. Such rights shall be at no cost to
Tenant.

 

(j)  Letter dated August 5, 2013 from Hobbs + Black Architects addressed to Jeff
Loveland is attached as Exhibit D.

 

ARTICLE 8.  REPAIRS BY LANDLORD.  Landlord shall make all necessary repairs and
replacements to the Building and to the surrounding property, common areas, and
systems located therein so and to maintain the same in a first class condition
and as may be necessary to cause the Building to comply with all existing and
newly enacted Laws, together with all repairs to Leased Premises; provided,
however, that the cost of such repairs and replacements shall be governed by the
provisions of Article 5 hereof to the extent provided therein.  Notwithstanding
the foregoing, the cost of replacement of the roof, walls, foundation, parking
lot, structural components of Building, as well as the HVAC system and other
Building systems (including any major components thereof) shall be completed at
Landlord’s sole cost and expense and without reimbursement by Tenant as part of
Operating Expenses.  Landlord shall have reasonable opportunity to obtain the
necessary materials and workmen to complete said repairs.  Except to the extent
Tenant’s use and occupancy of the Leased Premises are materially affected due to
the negligence of Landlord, its employees, agents or contractors, there shall be
no allowance to Tenant or any diminution in rent and no liability on the part of
Landlord by reason of inconvenience, annoyance, or injury to business arising
from repairs in or to any portion of the Building or the Leased Premises by
Landlord.  Landlord shall use its best efforts to minimize the effect of the
exercise of its rights hereunder upon Tenant’s use of the Leased Premises.

 

ARTICLE 9.  REPAIRS BY TENANT.  Subject to the waiver of subrogation contained
in Article 41, all damage or injury to the Premises and/or the Building or its
fixtures and

 

--------------------------------------------------------------------------------


 

equipment caused by or resulting from the willful omission or negligence of
Tenant, Tenant’s servants, employees, contractors, agents, visitors or licensees
shall be repaired or replaced by Landlord at Tenant’s expense, payable within
thirty (30) days after rendition of a bill therefore. Tenant shall, at the
termination of Lease, surrender Leased Premises (together with all alterations,
repairs and improvements thereon) to Landlord in the same condition as they were
at the commencement of Lease, subject to: (i) reasonable wear and tear,
(ii) damages caused by casualty or condemnation; (iii) such matters as Landlord
is required to repair or restore under this Lease, (iv) latent defects in the
Leased Premises, (v) any Cosmetic Alterations or alterations made with
Landlord’s consent (unless Landlord, at the time it gives such consent,
expressly requires in writing removal or restoration of such alterations),
(vi) any partitions, flooring, floor covering, pipes, wires, cabling, ducts or
conduits installed by Tenant provided these are cut off or capped in accordance
with all applicable codes; and (vii) any repairs or replacements required due to
any changes to any existing (or newly enacted) law, ordinance, administrative
regulation, building or fire code which are enacted after the Commencement Date.

 

ARTICLE 10. REPAIRS TO LEASED PREMISES.  Except to the extent such repairs or
replacements are the Landlord’s obligation under this Lease, should Landlord
incur repair and maintenance costs for Leased Premises with respect to repairs
that Tenant has requested that the Landlord complete, then Tenant shall
reimburse Landlord for the reasonable out of pocket costs incurred by Landlord.
 Landlord, at Landlord’s election, may include such costs in computing the
amounts due pursuant to Article 5(c) of Lease.

 

ARTICLE 11.  ALTERATIONS.  Except for Cosmetic Alterations, Tenant agrees that
the Leased Premises shall not be altered, improved or changed without prior
written consent of Landlord which consent shall not be unreasonably withheld,
delayed or conditioned.  All alterations, improvements and changes, except
movable office furniture installed at the expense of the Tenant shall, unless
otherwise provided by written agreement, be the property of Landlord and remain
upon and be surrendered with the Leased Premises; provided, however, that
Landlord, as a condition of its approval of such alteration, may designate, at
the time such alteration is approved, that such alterations, must be removed by
Tenant at the expiration of this Lease, and Tenant shall promptly remove the
same and repair any damage to the Leased Premises caused by such removal.  All
damage or injury done to the Leased Premises by the Tenant, or by any person who
may be in or upon the Leased Premises with the consent, invitation or license of
Tenant (excluding Landlord, its employees, agents or contractors), shall be paid
for by Tenant.  Tenant shall not permit or suffer any lien to attach to the
Building or any part thereof, and indemnify and save harmless Landlord against
the same.  If any lien shall attach to the Building or is claimed, Landlord
shall have the right to require Tenant to furnish a bond or other indemnity
satisfactory to Landlord.  Tenant shall have the right to perform, without
Landlord’s consent, any alteration, addition, or improvement that satisfies all
of the following criteria (a “Cosmetic Alteration”): (1) is not visible from the
exterior of the Premises or Building; (2) will not affect the systems or
structure of the Building; (3) costs less than $5,000.00 in the aggregate during
any twelve (12) month period of the Term, and (4) does not require work to be
performed inside the walls or above the ceiling of the Premises (except for
installation of computer or telecommunications wiring).  In addition, Landlord
acknowledges and agrees that Tenant, at its sole cost and expense, shall be
permitted to plant flowers around the perimeter of the Building, provided that
Tenant shall be responsible for selection and upkeep of such plants to
Landlord’s standards and approval.

 

ARTICLE 12.  CONDEMNATION.  In the event of the taking or condemnation for any
reason by any public or quasi-public authority, entity or corporation having the
power of eminent domain, the following shall apply:

 

--------------------------------------------------------------------------------


 

(a)  If all the Building or Leased Premises is taken or condemned, the Lease
shall terminate effective as of the date of taking.

 

(b)  If a portion of the Building or Leased Premises is taken or condemned and
the remainder of either is, in Landlord’s opinion, not economically usable,
Landlord shall notify Tenant of the termination of the Lease effective as of the
date of taking.

 

(c)  If a portion of the Leased Premises is taken or condemned and the remainder
is economically usable by Tenant, this Lease shall terminate as to the portion
taken effective as of the date of taking and continue as to the remainder. 
Landlord shall, to the extent reasonable using the award from such condemnation
proceedings, repair and restore the remainder to its condition as of the date of
taking.  Tenant’s base rent hereunder shall be reduced by the ratio of the area
taken to the area of the Leased Premises prior to the taking.  Any prepaid rent
shall be applied against subsequent rental due.

 

(d)  A voluntary sale or transfer in lieu of but under the threat of
condemnation shall be considered a taking or condemnation.

 

(e)  Landlord shall be entitled to all compensation paid as a result of such
taking or condemnation and Tenant shall have no claim against Landlord or the
condemning authority for any part thereof except that Tenant may pursue a claim
against the condemning authority for loss of business, cost of relocation or
cost of removal of Tenant’s trade fixtures, furniture and equipment only if such
claim does not diminish or adversely affect the compensation to be paid to
Landlord.

 

ARTICLE 13.  DAMAGE BY FIRE AND OTHER CASUALTY.

 

(a)  If the Leased Premises or any part thereof shall be damaged by fire or
other casualty, subject to the terms hereof, Landlord shall proceed with
reasonable diligence to repair or cause to be repaired such damage to the
condition in which the Leased Premises were delivered by Landlord to Tenant, and
if the Leased Premises, or any part thereof, shall be rendered untenable by
reason of such damage, the base rent hereunder, or an amount thereof apportioned
according to that area of the Leased Premises so rendered untenable, if less
than the entire Leased Premises, shall be abated for the period from the date of
such damage to the date when the damage shall have been repaired as aforesaid;
provided, however, that if the Landlord or any mortgagee or ground lessor of the
Building shall be unable to collect the insurance proceeds (including rent
insurance proceeds) applicable to such damage because of some action or inaction
on the part of the Tenant, or the employees, licensees or invitees of the
Tenant, the consequential damages of Landlord resulting from such delay shall be
paid by the Tenant and there shall be no abatement of rent.  The Landlord will
not carry insurance of any kind on the Tenant under the provisions of this
Lease, nor on any improvement, alteration, or betterment made by Tenant to the
Leased Premises, and Landlord shall not be obligated to repair any damage
thereto or replace the same.

 

(b)  Notwithstanding Article 13 (a) hereof, in case the Building or the Leased
Premises shall be so damaged by such fire or other casualty that substantial
alteration or reconstruction of the Building or the Leased Premises shall be
required (even though, as to the Building, the Leased Premises shall not have
been damaged by the fire or other casualty) then either Landlord or Tenant may,
at their option, terminate this Lease and the

 

--------------------------------------------------------------------------------


 

term and estate hereby granted, by notifying the other party in writing of such
termination, within sixty (60) days after the date of such damage.

 

(c)  Notwithstanding any term or provision hereof to the contrary, Landlord
shall not be liable for any damages to Tenant for delays in commencing or
completing repairs to the Leased Premises after fire or other casualty resulting
from adjustment of insurance claims, governmental requirements, or any cause
beyond Landlord’s reasonable control.  Notwithstanding the foregoing, upon the
occurrence of a casualty affecting the Leased Premises, Tenant shall be
permitted to terminate the Lease if any of the following conditions exist:
(i) such casualty cannot reasonably be repaired within ninety (90) days;
(ii) such casualty is not actually repaired within ninety (90) days; or (iii) if
any casualty occurs during the last year of the Term.

 

ARTICLE 14.  INDEMNIFICATION;  INSURANCE.  Subject to the waiver of subrogation
contained in Article 41, each party agrees to indemnify and hold harmless the
other from any liability for damages to any person or property in or on the
Leased Premises or to the Leased Premises or the Building as a result of its own
negligence, or the negligence of its agents, employees, licensees and invitees. 
The Tenant will procure and keep in effect during the term hereof public
liability, contractual liability and property damage insurance, naming Landlord
as an additional insured, in the sum of Three Hundred Thousand ($300,000.00)
Dollars for bodily injury, One Hundred Thousand ($100,000.00) Dollars for
property damage liability and a general liability policy with limits of
liability of One Million ($1,000,000.00) Dollars for damages resulting from one
occurrence, and a like aggregate limit for each annual period of such coverage. 
The Tenant shall deliver said policies or certificates of said insurance
coverage to the Landlord, and must notify the Landlord within five (5) business
days of the termination of said policies.  Upon the Tenant’s failure to maintain
such insurance, the Landlord may, at its option, obtain such insurance, and the
cost thereof shall be paid as additional rent due and payable when the next
installment of annual rent is due.

 

During the Term, Landlord shall maintain the following types of insurance, in
the amounts specified below: (i) Commercial General Liability Insurance (which
insurance shall not exclude blanket, contractual liability, broad form property
damage, personal injury, or fire damage coverage) covering the Common Areas
against claims for bodily injury or death and property damage, which insurance
shall provide coverage on an occurrence basis with a per occurrence limit of not
less than $1,000,000 combined single limit; and $1,000,000 aggregate for the
policy period; and (ii) ISO Special Causes of Loss Form Insurance in the amount
of the full replacement cost of the Building and other insurable improvements,
including, without limitation, the Landlord’s Work.  Landlord’s insurance shall
be primary as to any claims or damages within the common areas of the Building.

 

ARTICLE 15.  RULES AND REGULATIONS OF BUILDING.  The Tenant shall comply and
cause Tenant’s agents, employees and invitees to comply with all reasonable
rules and regulations of the Landlord for the Building and the Landlord’s
property surrounding the same, provided the Tenant is given a written copy of
such rules and regulations. (See Exhibit C)

 

ARTICLE 16.  GRAPHICS, BUILDING DIRECTORY AND NAME.

 

(a)  Tenant shall be permitted to place its standard signage on the entry door
to the Leased Premises.  Tenant shall provide and install all letters or
numerals on Building’s standard entrance doors to the Leased Premises; all such
letters and numerals shall be in the Building’s standard graphics, or, by
written permission from Landlord, may be in the

 

--------------------------------------------------------------------------------


 

Tenant’s standard company logo style.  Landlord shall provide, at its sole cost
and expense, signage for Tenant on the monument sign for the Building in the
most prominent position available on such monument sign at time of Lease
execution. Except for the signage described above, no signs, numerals, letters
or other graphics shall be used or permitted on the exterior of, or which may be
visible from outside the Leased Premises, unless approved in writing by
Landlord, which approval shall not be unreasonably withheld, delayed or
conditioned.

 

(b)  Landlord reserves the right to change the name or address of the Building
from time to time as Landlord shall deem proper.

 

ARTICLE 17.  PROPERTY LOSS.  Except to the extent caused by the gross negligence
or willful misconduct of Landlord, its employees, agents or contractors,
Landlord shall not be liable to the Tenant for (i) any loss of property
entrusted to employees of the Landlord or its agents or stolen from the Building
or the property of the Landlord surrounding the same; (ii) any loss or damage
resulting from fire, explosion, loose tiles, steam, gas, electricity, rain,
water or leaks from any part of the Building, conduits or appliances therein,
the roof, street or sub-surface or dampening, except where Landlord is
negligent; or (iii) damage to persons or property resulting from the actions of
other tenants of the Building, their agents, employees and invitees.

 

ARTICLE 18.  ASSIGNMENT AND SUBLETTING.  Except for a Permitted Transfer, the
Tenant shall not assign this Lease or sublet all or any part of the Leased
Premises without the prior written consent of the Landlord, such consent shall
not be unreasonably withheld, delayed or conditioned.  This shall not relieve
Tenant of liability hereunder.  If the Landlord consents to such an assignment
or subletting, the Tenant shall deliver an original executed copy of the
assignment or sublease and an executed assumption of the terms of this Lease by
the assignee in form satisfactory to the Landlord prior to the assignee or
subtenant taking possession.  Consent by the Landlord to any assignment or
sublease shall not relieve the Tenant from the obligation to obtain the
Landlord’s consent to all future assignments and subleases, and the Landlord may
require that it consent to any assignment or sublease by a subtenant as part of
the assumption by the subtenant of the terms of this Lease.  As used in this
Article, the terms “sublease” and “subtenant” shall mean any sublease affecting
the Leased Premises and any tenant under such a sublease, respectively. 
Notwithstanding anything contained herein to the contrary, Tenant shall not be
required to obtain Landlord’s consent for the following transfers (individually
and collectively, “Permitted Transfers”): (i) the assignment of this Lease or
sublet of all or any part of the Leased Premises to a parent, subsidiary,
affiliate, or successor (by merger, consolidation, transfer of assets,
assumption or otherwise) of Tenant; (ii) the assignment of this Lease or sublet
of all or any part of the Leased Premises to an entity which purchases
substantially all of the interests in or assets of Tenant or an operating
division, group, or department of Tenant, or which purchases the majority of
Tenant’s business as conducted in the Leased Premises; (iii) the transfer of a
majority or controlling interest in Tenant; (iv) the assignment of this Lease or
sublet of all or any part of the Leased Premises to an entity or entities
created by the division of Tenant using the Leased Premises into one or more
separate corporations, partnerships, or other entities; and (v) the assignment
of this Lease or sublet of all or any part of the Leased Premises in connection
with the public offering of the stock of Tenant, any affiliated or successor
entity of Tenant, or any entity created in connection with the “spin-off” of an
operating division, group, or department of Tenant.

 

ARTICLE 19.  ACCESS TO THE LEASED PREMISES.  The Landlord shall have access to
the Leased Premises:

 

--------------------------------------------------------------------------------


 

(a)  during normal business hours for the purpose of (i) inspecting the Leased
Premises; (ii) making repairs, alterations or improvements to the Leased
Premises or the utility systems of the Building (the Landlord shall have the
right to make repairs, alterations, additions or improvements to the utility
systems of the Building within the Leased Premises); (iii) showing the Premises
for the purpose of selling or refinancing the Building; and (iv) to perform any
obligations of the Tenant under this Lease the Tenant has failed to perform;

 

(b)  for a period of ninety (90) days prior to the expiration of this Lease for
the purpose of leasing the Leased Premises; and

 

(c)  at any time during an emergency.

 

Notwithstanding the foregoing, Landlord’s reserved rights and access rights set
forth above shall be subject to the following: (a) giving Tenant at least
twenty-four (24) hours advance written notice, except in an emergency and
(b) Landlord shall not interfere with or disrupt the normal operation of
Tenant’s business.

 

ARTICLE 20.  RIGHT TO PERFORM TENANT’S OBLIGATIONS.  If the Tenant shall fail to
perform any of Tenant’s obligations under this Lease (other than the payment of
money) within thirty (30) days after notice of non-performance from the Landlord
or, if such obligation cannot reasonably be performed within thirty (30) days,
if the Tenant does not commence performance within such thirty (30) day period
and diligently continue performance until completed, the Landlord may perform
the Tenant’s obligation.  The Tenant shall pay the Landlord all reasonable out
of pocket expenses the Landlord incurs in performance of the Tenant’s obligation
upon being given notice thereof, plus interest at the average prime commercial
lending rate in the City of Ann Arbor from the date such expense is incurred. 
No default of the Tenant resulting in the Landlord’s performance of the Tenant’s
obligation shall be deemed cured until the Tenant pays the Landlord the
Landlord’s expenses in performing the obligation, plus interest as required in
this Article.

 

ARTICLE 21.  RIGHT TO MORTGAGE.  At the option of each mortgagee holding a
mortgage now or hereafter covering the Building and each owner of the Building
which acquired ownership by the termination of a ground lease, this Lease shall
be either subordinate or superior to the lien of such mortgagee or the title of
such owner.  The Tenant shall execute and deliver within fourteen (14) days of
request, a commercially reasonable form of SNDA.  As used in this Article, the
term “mortgage” includes all modifications, renewal and extensions thereof. 
Within fourteen (14) days after the date of this Lease, Landlord shall provide
Tenant with a commercially reasonable form of SNDA from any party holding a
mortgage or other security interest encumbering the Building or any portion
thereof.

 

ARTICLE 22. ESTOPPEL CERTIFICATE.  Upon request by the Landlord, the Tenant
shall deliver in recordable form a statement to any lender about to make a loan
to the Landlord secured by a mortgage covering the Leased Premises, a mortgagee
under an existing mortgage covering the Leased Premises, prospective transferee
of all or part of the Landlord’s interest in the Leased Premises or to the
Landlord certifying but only to the best of Tenant’s knowledge without inquiry
or inspection of the Leased Premises, any facts that are then true with respect
to this Lease, including without limitation (if such be the case), that this
Lease Agreement is in full force and effect, that the Tenant is in possession,
that the Tenant has commenced the payment of rent, the date through which

 

--------------------------------------------------------------------------------


 

various rentals and charges have been paid, that there are no defenses or
offsets under this Lease claimed by the Tenant, or if there are defenses or
offsets, stating what they are, that the Tenant is not in default and that the
Tenant has no knowledge of any default by the Landlord or any event which but
for the passage of time or giving of notice or both would constitute a default
by the Landlord.

 

ARTICLE 23.  QUIET ENJOYMENT.  The Landlord covenants that Tenant, on payment of
all the aforesaid installments and performing all the covenants aforesaid shall
and may peacefully and quietly have, hold and enjoy the said Leased Premises for
the term aforesaid, subject to the terms of this Lease.

 

ARTICLE 24.  HOLDING OVER.  The Tenant shall not acquire any right or interest
in the Leased Premises by remaining in possession after termination of this
Lease.  During any such period of holding over:  (a) the Tenant shall be a
tenant at will, but subject to all the obligations imposed upon Tenant by this
Lease, reference to the term of this Lease and the termination of this Lease
being deemed to refer to the tenancy at will and its termination, except (b) the
annual rent to be paid by Tenant shall be 150% of the rate of the annual rent
immediately preceding the termination of this Lease, and (c) no option to renew
or extend this Lease shall apply to the period of holding over.  Landlord
acknowledges and agrees that during the initial ninety (90) days of any holdover
by Tenant, Landlord’s sole and exclusive remedy on account of such holdover
shall be the receipt of the increased rental amount described above.

 

ARTICLE 25.  DEFAULT.

 

(a)         The following shall be defaults by the Tenant:

 

(i)  The Tenant shall fail to pay any rental or other sum of money becoming due
hereunder and such failure to pay shall continue for more than ten (10) days
after written notice from Landlord after the applicable due date or shall
continue to use the Leased Premises or the Building in violation of a health
ordinance or so as to void the certificate of occupancy or commercially
reasonable insurance on the Building and such use continues for more than thirty
(30) days after written notice from Landlord or such further reasonable period
if Tenant has commenced the cure of such default within such thirty day period;

 

(ii)  The Tenant fails to deliver an Estoppel Certificate or subordination
within fourteen (14) days after requested by the Landlord;

 

(iii)  The Tenant shall fail to perform any other covenant of this Lease, which
failure continues for more than thirty (30) days after written notice from
Landlord or such further reasonable period if Tenant has commenced the cure of
such default within such thirty day period;

 

(iv)  The estate of the Tenant created hereby shall be taken in execution or by
other process of law;

 

(v)  The Tenant shall be declared insolvent under State insolvency law;

 

(vi)  A receiver shall be appointed for all the property or business of the
Tenant;

 

--------------------------------------------------------------------------------


 

(vii)  An assignment shall be made of the Tenant’s property for the benefit of
creditors.

 

(b)         In addition to and without limiting any other provision of Lease
granting Tenant remedies for a breach by Landlord, if Landlord defaults or fails
to perform any of its representations, warranties, covenants or obligations
under this Lease and fails to cure such default within a reasonable time after
written notice from Tenant specifying the nature of such default, Tenant, at its
option, in addition to any other remedies available to Tenant at law or in
equity, may (i) proceed in equity or at law to compel Landlord to perform its
obligations, and/or (ii) perform or cause the performance of Landlord’s
obligations, and any such amount incurred by Tenant shall be payable by Landlord
to Tenant within ten (10) days following Tenant’s written demand for payment
with interest specified in Article 20 of this Lease and if not so paid, may be
offset against and deducted from the Rent and other sums subsequently accruing
under this Lease.  For purposes of this Section, a roof leak or other property
condition required to be repaired by Landlord that interferes with the Tenant’s
business operations, threatens to damage Tenant’s personal property or threatens
to injure people shall be deemed an emergency.

 

ARTICLE 26.  REMEDIES.  Upon the Tenant’s default, the Landlord may, in addition
to any other right or remedy it may enjoy and in accordance with Michigan law:

 

(a)  Terminate this Lease immediately upon giving of notice to the Tenant.

 

(b)  If default consists in whole or in part of the Tenant’s failure to expend
funds, make the necessary expenditures for the account of the Tenant, who shall
reimburse the Landlord therefore with interest at the rate specified in
Article 20 of this Lease.

 

(c)  Terminate the Tenant’s right to possession of the Leased Premises without
terminating the term of this Lease, immediately upon the giving of notice to the
Tenant.

 

Upon termination of this Lease for any reason or by any means, or upon
termination of the Tenant’s right of possession as provided above, the Tenant
shall promptly surrender possession to the Landlord and vacate the Leased
Premises and the Landlord may evict Tenant from the Leased Premises in
accordance with applicable law.  If the Landlord elects to terminate the
Tenant’s right of possession without terminating the term of this Lease, the
Landlord may, at its option, lease or sublet all or any part of the Leased
Premises for the account of the Tenant on such terms and conditions and for a
term longer or shorter than the unexpired term of this Lease, as the Landlord
may elect, and collect from the Tenant any balance remaining due on the rent or
other obligations payable by the Tenant under this Lease.  The Tenant shall pay
the Landlord upon written demand all expenses of reletting, including without
limitation, broker’s fees, attorney’s fees and the cost of Tenant improvements,
with interest thereon at the average prime rate in the City of Ann Arbor from
the date expended by the Landlord.  Landlord agrees to use commercially
reasonable efforts to relet the Leased Premises and mitigate any damages which
Landlord may incur due to Tenant’s default under this Lease.

 

If the Landlord terminates this Lease, the Tenant shall pay the Landlord, as its
sole and exclusive damages, (i) upon written demand, the expense of reletting
with interest as provided for in the previous paragraph, and (ii) as damages,
the present discounted value (assuming a 5% discount rate) of the remaining
rental payments which would have been paid during the Term to the extent such
amount is greater than the fair market rental value of the Leased Premises.

 

--------------------------------------------------------------------------------


 

ARTICLE 27.  SECURITY DEPOSIT.  Upon execution of this Lease, the Tenant shall
deposit $7,941.00 with the Landlord as security for the performance by the
Tenant of the terms of the Lease.  The Landlord may use, apply or retain
(without liability for interest) the whole or any part of the security so
deposited to the extent required for the payment of any rent or other sum as to
which the Tenant may be in default hereunder or for any sum which the Landlord
may expend by reason of the Tenant’s default.  Provided the Tenant shall comply
with all the terms of this Lease, such security shall be returned to the Tenant,
without interest, unless required by law, upon termination of this Lease and
within ten (10) days after surrender of possession of the Leased Premises to the
Landlord as required by this Lease and payment of additional rent under
Article 5.

 

Tenant hereby agrees not to look to the Mortgagee, as Mortgagee,
Mortgagee-in-possession or successor-in-title to the property for accountability
for any security deposit required by the Landlord hereunder, unless said sums
have actually been received by said Mortgagee as security for the Tenant’s
performance of this Lease.

 

ARTICLE 28.  WAIVER.  No waiver of any covenant or condition of this Lease or of
the nonperformance of the same for any particular time shall be construed as a
waiver of a subsequent breach of the same or another covenant or condition
hereof, and the consent or approval of Landlord or Tenant to or of any act
requiring consent or approval of the other party shall not be deemed to waive or
render unnecessary such party’s consent or approval to or of any subsequent
similar acts.

 

ARTICLE 29.  ADDITIONAL RENT.  All payments required to be made by the Tenant
under this Lease in addition to the annual rental, including but not limited to
those denominated as additional rent, shall be deemed rent, and the Landlord
shall have the same rights and remedies with respect to such payments and the
failure to pay same as for the payment and failure to pay rent.  If no time for
payment of any such amount is specified, it shall be deemed payable within
thirty (30) days after written demand therefor by the Landlord.

 

ARTICLE 30.  LANDLORD’S EXPENSES.  If the Tenant shall at any time be in default
and the Landlord shall deem it necessary to engage attorneys to enforce the
Landlord’s rights hereunder, the determination of such necessity being in the
reasonable discretion of the Landlord, the Tenant will reimburse the Landlord
for the reasonable expenses incurred thereby, including but not limited to,
court costs and reasonable attorney’s fees.

 

ARTICLE 31.  LATE PAYMENTS.  Whenever the Tenant fails to make any payment of
annual rent or additional rent hereunder within ten (10) business days after
payment is due, the Tenant shall pay to the Landlord, in addition thereto, five
(5%) percent thereof as liquidated damages to cover the Landlord’s costs of
administration in collecting the payment and the losses incurred by the Landlord
in not receiving timely payment.

 

ARTICLE 32.  NOTICES.  Any notice desired or required to be given hereunder
shall be in writing and delivered personally, mailed to the recipient at the
mailing address set forth below, or in the case of the Tenant, delivered or
mailed to the Leased Premises.  Any mailed notice shall be sent registered or
certified mail, return receipt requested, and shall be deemed given when posted
with sufficient postage prepaid.  Either party may change its mailing address by
notice to the other party.  If more than one person or entity

 

--------------------------------------------------------------------------------


 

constitutes the Tenant, notice addressed and/or sent to one such person or
entity shall be deemed notice to the Tenant.

 

MAIL NOTICE ADDRESS:

 

Landlord:

McMullen SPE, LLC

 

825 Victors Way, Suite 150

 

Ann Arbor, MI 48108

 

 

Tenant:

Esperion Therapeutics, LLC

 

Attn: Richard Bartram

 

3891 Ranchero Drive, Suite 150

 

Ann Arbor, MI 48108

 

ARTICLE 33.  NO BROKER.  The Tenant warrants and represents that no broker,
other than Swisher Commercial, was involved on Tenant’s behalf in negotiating or
consummating this Lease and agrees to indemnify and hold the Landlord harmless
from and against any and all claims for brokerage commissions arising out of any
communications or negotiations had by the Tenant with any broker, other than
Swisher Commercial, regarding the Leased Premises or any other premises in the
Building and/or the consummation of this Lease.  Landlord agrees to pay Swisher
Commercial, a market commission pursuant to the terms of a separate agreement.

 

ARTICLE 34.  CAPTIONS.  The captions to the Articles of this Lease are for
convenience and reference only and shall not in any way modify or control the
meaning of the provisions to which they relate.

 

ARTICLE 35.  ENTIRE AND BINDING AGREEMENT.  This Lease contains all of the
agreement between the parties hereto, and it may not be modified in any manner
other than by agreement in writing signed by all the parties hereto or their
successors in interest.  The terms, covenants, and conditions contained herein
shall inure to the benefit of and be binding upon the Landlord and the Tenant
and their respective successors and assigns, except as may be otherwise
expressly provided in this Lease.

 

ARTICLE 36.  JOINT AND SEVERAL OBLIGATIONS.  If the Tenant or any assignee of
the Tenant’s interest is more that one person or entity, their obligations
hereunder and under law shall be joint and several.

 

ARTICLE 37.  FORCE MAJEURE.  The commencement of the term hereof and the time
within which any of the parties hereto shall be required to perform any acts
under this Lease shall be extended to the extent that the performance of such
act shall be delayed by acts of God, fire, windstorm, flood, explosion, collapse
of structures, riot, war, labor disputes, delays or restrictions by governmental
bodies, inability to obtain or use necessary materials, or any cause beyond the
reasonable control or such party; provided, however, that the party entitled to
such extension hereunder shall give prompt notice to the other party of the
occurrence causing such delay and the in absence of prompt notice, such party
shall be deemed to have waived the right to thereafter assert force majeure with
respect to such event.  After the commencement of the term hereof, the
provisions of this Article shall not operate to excuse Tenant from prompt
payment of rent or any other payments required by the terms of this Lease.

 

ARTICLE 38.  APPLICABLE LAW.  This Lease should be construed under the laws of
the State of Michigan.  If any provision of this Lease, or portion thereof, or
the

 

--------------------------------------------------------------------------------


 

application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease shall not be affected
thereby and each provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

 

ARTICLE 39.  NET LEASABLE FLOOR AREA.

 

For purposes of this Lease, the term “net leasable floor area” shall mean the
total number of square feet of floor area in the Building, which is 29,678
square feet.

 

ARTICLE 40.  LANDLORD DEFINED.

 

(a)  The term “Landlord” as used in this Lease means only the owner of the
Building or the owner of a leasehold interest in the Building or the Building
and land thereunder so that in the event of (i) a conveyance of the Building,
(ii) a demise of the Building or said land and the Building, or (iii) an
assignment of a leasehold interest in the Building or said land and the Building
or of this Lease, except an assignment given as security under which title has
not yet vested in the secured party by reason of the Landlord’s defaults,
(collectively a “Transfer”), the Landlord shall be and hereby is entirely free
and relieved of all obligations of the Landlord subsequently accruing other than
the return of the Security Deposit until transferred to the new landlord.  Such
a Transfer shall not affect the obligations of the Tenant under this Lease. 
Upon receipt of a commercially reasonable assignment and assumption agreement,
the Tenant shall attorn to the transferee from the date Tenant receives written
notice of the Transfer.

 

(b)  Any securities given by the Tenant to the Landlord to secure performance of
the Tenant’s obligations hereunder may be assigned and transferred by the
Landlord to such successor in interest of the Landlord;  and, upon
acknowledgement by such successor of receipt of such security and its express
assumption of the obligation to account to the Tenant for such security in
accordance with the terms of this Lease, the Landlord shall thereby be
discharged of any further obligation relating thereto.

 

(c)  The Landlord’s liability with respect to any of the covenants, conditions
or provisions of this Lease shall be limited to Landlord’s interest in the
Building, which interest shall include casualty/condemnation proceeds,
sale/financing proceeds, and the rents and other revenue generated by the
Building.

 

ARTICLE 41.  WAIVER OF SUBROGATION.  Each party hereto does hereby remise,
release and discharge the other party hereto and any officer, agent, employee or
representative of such part, of and from any liability whatsoever hereafter
arising from loss, damage or injury to its property (included the Building)
caused by fire or other casualty for which insurance is carried by the injured
party at the time of such loss, damage or injury or was required to be carried
by such party under the terms of this Lease.

 

ARTICLE 42.  TENANT IMPROVEMENTS.  Landlord shall provide a turnkey build-out,
in accordance with the terms of the Work Letter attached hereto as
Exhibit “A-2”. Landlord acknowledges and agrees that, as part of the Landlord’s
Work, Landlord shall:  (a) provide a picnic table near the entrance to Leased
Premises; (b) repair all cracks in the sidewalk surrounding the Building; and
(c) remove and replace the dead tree near the Building.

 

--------------------------------------------------------------------------------


 

ARTICLE 43.  OCCUPANCY DATE.  It is anticipated that Landlord will provide
occupancy within ninety (90) days of the latter of Lease execution and agreement
on space plan and scope of work.

 

ARTICLE 44.  RENT ABATEMENT.  The first three (3) months of said Lease shall be
free of base rent.

 

ARTICLE 45.  EARLY ACCESS.  Tenant shall have up to thirty (30) days for set-up
time prior to commencement of Lease.  Early access shall be at no charge to
Tenant and shall not trigger commencement of Lease.

 

ARTICLE 46.  RIGHT TO RENT.  Tenant shall have the right to rent any vacant and
contiguous suite.  Any expansion suite lease terms shall be the same terms and
conditions as for the initial premises, as agreed by both Landlord and Tenant. 
Rent will begin on expansion suite when the suite is available for occupancy. 
Expiration of the expansion suite shall be coterminous with the initial space,
but the overall lease must have a minimum of a three (3) year term remaining.
 Landlord shall provide a pro rata tenant improvement allowance for each
expansion.

 

ARTICLE 47.  LANDLORD CLAIMS.  Any claims by Landlord, including but not limited
to Tenant’s obligations, if any, to maintain or repair the Leased Premises or to
make improvements or alterations or to remove or restore such items must be
represented in writing by Landlord to Tenant within sixty (60) days (which time
is of the essence) after expiration or termination of this Lease or shall be
deemed irrevocably waived.

 

IN WITNESS WHEREOF, the Landlord and the Tenant have executed this Lease as of
the day and year first written above.

 

“Landlord”

 

McMullen SPE, LLC

 

 

 

By:

McMullen SPE2, Inc., a Michigan Corporation, Manager

 

 

 

By:

/s/ Thomas B. McMullen

 

 

Thomas B. McMullen

 

 

 

Title:

President

 

 

 

Date:

February 4, 2014

 

 

 

 

 

“Tenant”

 

Esperion Therapeutics, Inc.

 

 

 

By:

/s/ Tim Mayleben

 

 

Tim Mayleben

 

 

 

Title:

President & CEO

 

 

 

Date:

February 4, 2014

 

 

--------------------------------------------------------------------------------


[g51161kg05i001.gif]

EXHIBIT A-1, page 1   B “())’ z 0 I m ::u 0 0 (j) ::u lJ m(<) m :rJ

 

m (-i) 0 (m),(z)                                                ““ (0)z 0 (/)
(/) 0 c -i I  .,!                                                lg ‘i “‘ I

 


[g51161kg05i002.gif]

EXHIBIT A-1, page 2 The Ponds South - Esperion 12/23/13 Finish Meeting Carpet
Manufacturer: Interface Style: Exposed Color: 8686 Brick Yard Glass Mosaic Tile
Manufacturer: Oceanside Style:Blue Color: Oasis Size 3/4” x 3-3/8” Brick Source:
Virginia Tile Paint Manufacturer: Benjamin Moore Color:Shaker Beige HC-45
Manufacturer: Benjamin Moore Color: TBD (to match ICI/Dusty Trail A1747)
Manufacturer: Benjamin Moore Color: Tropical Oasis CSP-710 Manufacturer:
Benjamin Moore Color:Jojoba AF-460 Manufacturer: Benjamin Moore Color: Barrista
AF-175 Plastic laminate Manufacturer: Formica Style: Jute Gauze 7709-58 Rubber
Base Manufacturer: Johnsonite Color: 09 Clay Solid Surface (Restroom Counters)
Manufacturer:Corian Color: Cottage lane Stone (Breakroom Counters) Color:
Brisbane Source: Dwyer Marble and Stone

 


[g51161kg05i003.gif]

EXHIBIT A-1, page 3 VCT Manufacturer: Armstrong Style: Imperial Standard Excelon
Color: 57501Nougat Manufacturer: Armstrong Style: Imperial Standard Excelon
Color: 57506 Colorado Stone Manufacturer: Armstrong Style: Imperial Standard
Excelon Color: 51885 Granny Smith Manufacturer: Armstrong Style: Imperial
Standard Excelon Color: 57504 Chocolate Walk Off Carpet Manufacturer: Patcraft
Style: Walk Right In Color: Chocolate Wood Flooring Manufacturer: Nydree
Species: Reclaimed Oak Color: Natural Width: 4” Thickness: 3/8” Finish: Urethane
Finish

 


[g51161kg05i004.gif]

Esperion Work Letter  Exhibit A-2, page 1

 

 

 

Space Plans - Landlord and Tenant have agreed on attached floor plan and
material specifications (Exhibit A-1). Hobbs & Black, at Landlord’s cost, will
provide space planning subject to mutual approval by Landlord and Tenant.
Construction Drawings - Landlord agrees to provide all materials and labor for
the turn-key build-out of the Premises pursuant to the attached floor plan and
specifications, except for items on Exhibit A-2, Page 4 which will be paid for
by Tenant. Based upon the attached floor plan and specifications, Hobbs & Black
will provide, at Landlord’s cost, working drawings, subject to mutual approval
by Landlord and Tenant (as approved the “Plans”). All work contemplated by the
attached floor plan and specifications and the Plans is referred to as the
“Landlord’s Work”. The Landlord will complete the Landlord’s Work in a good
workmanlike manner and in compliance with all applicable laws. Work Schedule -
Landlord and Tenant will mutually agree to a work schedule within five (5)
business days of execution of lease. Landlord will deliver a timetable of
planning and completion of Landlord’s Work. Timetable will reflect dates agreed
upon in lease article 3. Construction Management - Construction Management will
be done by McMullen Realty Co. Construction Representatives - The landlord
acknowledges that Jeff Loveland or Donald Elliott will represent the landlord
and George Evans will represent the tenant. Weekly Construction Review Meetings
- It is agreed that weekly construction meetings will be held at a time mutually
agreed upon by landlord and tenant. Change Orders - Changes or additions to the
scope of work, after the signing of the lease, and approval of the Plans, will
be handled by a mutually agreed upon change order signed by both parties. Change
orders will include a 10% overhead fee. Commencement Date and Substantial
Completion - The Commencement date will be established pursuant to Article 3 of
the Lease. For purposes of determining

 


[g51161kg05i005.gif]

such Commencement Date, the Landlord’s Work will be deemed substantially
completed when (a) all work is completed, other than decoration and minor punch
list work and adjustments which do not materially interfere with Tenant’s access
and use of the Premises,and (b) pursuant to final inspection. Tenant shall have
early access to the Premises ten (10) business days prior to the Commencement
Date. Tenant Delays - For purposes of this Work Letter Agreement, “Tenant
Delays” means any delay in construction process caused by tenant’s request for
materials, finishes, or installation which are not readily available or which
are incompatible with landlord’s standard specifications for tenant improvements
for the development, or if any other act or failure to act by tenant, tenant’s
employees, agents, architects, independent contractors, consultants and/or any
other person performing or required to perform services on behalf of tenant.
Landlord Delays - Any delays by the landlord or McMullen Realty’s subcontractors
caused by lack of planning or performance. Force Majeure Delays - For purposes
of this Work Letter “force majeure delays” means any actual delay in
construction of Landlord’s Work, which is beyond the reasonable control of
landlord or tenant as the case may be, as described in Article 37 of the lease.
Delivery of Possession - As provided for in Article 3 “Term” of the lease.
Walk-through and Punch List - Landlord agrees to a punch list walk through upon
“substantial completion” with Hobbs & Black and a Landlord and Tenant
representative. Landlord agrees to complete list within 30 days thereafter.
Payments - Landlord shall provide Tenant with an initial construction estimate
prior to execution of the lease. The Landlord shall pay for the full cost of the
Landlord’s Work, except that Tenant agrees to contribute $59,054.64 as
compensation for Tenant’s selection of certain materials above the Landlord’s
building standard materials (the “Additional Tenant Improvements”). Such
payments will be due by Tenant to Landlord within 30 days after the Commencement
Date. In the event of any change orders approved by the Tenant in writing, the
additional cost set forth in such change orders will be due within 30 days after
the Commencement Date. All other payments will be covered by lease article 29.
Landlord shall provide a final cost accounting of actual construction costs to
Tenant within thirty (30) days after the Commencement Date.

 


[g51161kg05i006.gif]

Tenant Responsibilities:•Data and Communication - Services, Installation, and
wiring •All cost associated with access control/burglar and fire alarm systems
•All furniture needs including reception area •Server Room fire suppression
needs •Refrigerator & Microwave Other - HVAC will be retro-fitted to new space
plan. No new RTU’s or additional stand alone units are provided in this
contract. Warranty - Landlord hereby warrants the Landlord’s Work for one (1)
year after full completion against defective, faulty, or improper workmanship
and /or materials. During such warranty period, Landlord, at its sole cost,
shall promptly repair any defects in the Landlord’s Work.

 


[g51161kg05i007.jpg]

EXHIBIT A-2, page 4 Client Name: Address: Job: Date: Esperlon- Tl’s 3891
Ranchero Dr 1/16/2014 Description of Work Cost Comments Raise ceiling incl
exterior wall work as close to 9’ as possible $7,000.00 Electical work needed
for ceiling work $5,000.00 Hvac work required to raise ceiling $2,000.00
up_grade ceiling tile to Tegular tiles $9,200.00 Upgrade flooring - carpet
Squares and wood plank $22,637.64 Upgrade break room top to Granite $2,800.00
Includes credit for standard top Upgrade to tiled backsplash-break room $756.00
Upgrade bathroom tops to corlan with sinks $2,500.00 Includes credit for
standard tops Add cabinets to bathrooms per plan $1 800.00 Estimated per design
$0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00
$0.00 $0.00 $0.00 Overhead $5,361.00 Total: $59,054.64 Client Authorization Date
Acceptance by McMullen Properties Date Tim Mayleben 2-3-14 Thomas B. McMullen
Feb 4, 2014

 


[g51161kg05i008.gif]

Exhibit “B” Units 20, 21 and 22 Legal Description Land situated in the Township
of Pittsfield, County of Washtenaw, Michigan and described as follows: Units 20,
21 and 22, Valley Ranch Business Park, a condominium, according to the Master
Deed recorded in Liber 2583, Pages 790-848, inclusive, Washtenaw County Records,
as amended by first Amendment to Master Deed recorded in Liber 2719, pages 567
through 577, inclusive, Washtenaw County Records, as amended by any amendments
thereto, and designated as Washtenaw County Condominium Subdivision Plan No.
159, together with rights in general common elements and limited common elements
as set forth in the above Master Deed and as described in Act 59 of the Public
Acts of 1978.

 


[g51161kg05i009.gif]

EXHIBIT “C” RULES AND REGULATIONS Tenant shall comply with, and shall not permit
any violation of the following Rules and Regulations as the same may be
reasonably amended by Landlord from time to time: 1. The common or public areas
of the building and grounds shall not be obstructed or used for any purpose
other than ingress and egress to and from the Leased Premises. Parking areas
shall be used only for transient parking by tenants, their employees and
invitees, and shall not be used to store vehicles or for parking large
commercial or recreational vehicles. 2. Nothing shall be attached to the
interior or exterior of the building outside the Leased Premises without the
prior written consent of the Landlord. Standard building blinds shall be used in
such windows as shall be designated by Landlord. No other blinds, drapes,
curtains, shades, screens or other objects shall be attached to or hung in, or
used in connection with, any window or door of the Lease Premises without the
prior written consent of Landlord. 3. Except for signage permitted under the
terms of the Lease, no sign or other representation shall be placed outside any
part of the Leased Premises, or inside the Leased Premises if the same will be
visible from outside the Leased Premises, without the prior written consent of
the Landlord. Landlord will provide standard tenant identification in the
building directories, if applicable. 4. Other than during the ordinary course of
business, all deliveries and removals of furniture, and large equipment must
take place after notice to Landlord during such hours and in such manner as
Landlord may reasonably determine from time to time. Tenant shall be responsible
for all damage or injury resulting from the delivering or removal of all
articles into or out of the Leased Premises. 5. No load shall be placed on the
floor of the Leased Premises in excess of limits which the floor was designed to
hold. Tenant’s equipment shall be placed and operated only in such locations as
shall be approved by Landlord. 6. Except in compliance with applicable law, no
article deemed hazardous on account of fire or having other dangerous properties
or any explosive shall be brought into the building or Leased Premises. No
vehicles or animals of any kind shall be brought into the building or within the
Leased Premises. 7. Other than what is consistent with normal office interior
decorating or that which would otherwise qualify as a Cosmetic Alteration under
the terms of the Lease, no marking, painting, drilling, boring, cutting or
defacing of the Leased Premises or the building will be permitted without the
prior written consent of Landlord and as it may

 


[g51161kg05i010.gif]

direct. Nothing shall be attached to the floor by adhesive without the written
permission of the Landlord. 8. Except for Tenant’s computer and
telecommunications wiring, no electric or other wires shall be brought into the
Leased Premises and the electrical system and light fixtures in the building and
the Leased Premises shall not be disturbed without Landlord’s permission
specifying the manner in which same may be done. 9. The toilets and other
plumbing fixtures shall not be used for any purpose other than those for which
they are designed, and no sweepings, rubbish or other similar substance shall be
deposited therein. 10. No noise, vibration or odor shall be produced upon or
from the Leased Premises which is observable outside the Leased Premises.
Nothing shall be thrown out of the doors or windows or down the passageways. 11.
The Leased Premises shall not be used, or permitted to be used, for lodging or
sleeping or for the possession, sale or furnishing of liquor or narcotics. No
tenant shall engage or pay any employees on the Leased Premises except those
actually working for such tenant on the Leased Premises. 12. Canvassing,
soliciting and peddling in the building is prohibited, and each tenant shall
cooperate to prevent the same. 13. Landlord is not responsible for mail boxes or
for any damage or delay which may arise from the use thereof. Landlord will not
be responsible for lost or stolen property except for Landlord’s negligence or
neglect. 14. Upon closing the Leased Premises at any time, all doors shall be
locked and all windows shall be closed. No additional locks or bolts of any kind
shall be placed upon any of the doors or windows nor shall any changes be made
in existing locks or the mechanisms thereof. Upon the termination of occupancy,
all keys of offices and restrooms shall be returned to Landlord, and in the
event of the loss of any keys furnished by Landlord, the tenant shall pay to
Landlord the cost thereof. Landlord may retain a pass key to the Leased Premises
and shall be allowed admittance thereto at all reasonable times with prior
reasonable notice. 15. The requirements of tenants will be attended to only upon
application at the office of the building management. Landlord’s employees shall
not perform work outside of their regular duties, unless under special
instruction from Landlord. 16. In the event of any inconsistency between the
terms of these Rules and Regulations and the terms of the Lease, the terms of
the Lease shall control and supersede these Rules and Regulations.

 


[g51161kg05i011.jpg]

HOBBS+ BLACK ARCHITECTS August 5, 2013 Jeff Loveland Operations Manager McMullen
Properties 825 Victors Way, Suite 150 Ann Arbor, Ml48108 RE: 3891 Ranchero Drive
Dear Jeff: Hobbs+Biack Associates is the Architect of Record for this building,
and the Interior construction of the tenant suites. We are familiar with the
building, and have seen no evidence of any structural defects. We have reviewed
the Phase One Site Assessment dated June 18, 2013 and see no evidence of
previous or present air, water, or soil contamination or pest infestation. Feel
free to contact me if you have any questions. Sincerely, Steve Dykstra Vice
President ,, 1-•. •• •: i. •,.,.,_

HOBBS+BLACK ASSOCIATES INC ARCHITECTS I ENGINEERS I INTERIOR DESIGNERS
P.734.663.4189 F.734.663.1770 100 N. State Street Ann Arbor, Michigan 48104
www.hobbs•black.com ANN ARBOR 1 LANSING 1 PHOENIX ;, ‘

 

 